Case 3:19-mc-00092-X Document 4-3 Filed 12/06/19   Page 1 of 3 PageID 297




               EXHIBIT B
12/3/2019                                                            Track your package or shipment with FedEx Tracking
                  Case 3:19-mc-00092-X Document 4-3 Filed 12/06/19                                                          Page 2 ofServices
                                                                                                                                       3 and  PageID
                                                                                                                                               Tools     298Search
                                                                                                                                                     Support


                          Ship        Track         Manage My Account           Customs Tools                                                                    Login




                                                                           776968303480


                                                         Delivered
                                               Thursday 14/11/2019 at 12:42



                                                                                 DELIVERED

                                                                    Signed for by: K.MARSH

                                                                         GET STATUS UPDATES
                                                                     OBTAIN PROOF OF DELIVERY



                                            FROM                                                                                     TO
                                       Dallas, TX US                                                                            PLANO, TX US




            Shipment Facts

            T R AC K I N G N U M B E R                     SERVICE                                          W E I G HT
            776968303480                                   FedEx Standard Overnight                         1 lbs / 0.45 kgs

            D E L I V E R E D TO                           TOTA L P I E C E S                               TOTA L S H I P M E NT W E I G HT
            Receptionist/Front Desk                        1                                                1 lbs / 0.45 kgs

            TERMS                                          SHIPPER REFERENCE                                PAC K AG I N G
            Shipper                                        110.01                                           FedEx Envelope

            S P E C I A L H A N D L I N G S E CT I O N     S TA N DA R D T R A N S IT                       S H I P DAT E
            Deliver Weekday
                                                           14/11/2019 by 15:00                              Wed 13/11/2019

            ACT UA L D E L I V E RY
            Thu 14/11/2019 12:42




            Travel History                                                                                                                Local Scan Time

            Thursday , 14/11/2019

             12:42                        PLANO, TX                         Delivered

             07:56                        ADDISON, TX                       On FedEx vehicle for delivery

             06:30                        ADDISON, TX                       At local FedEx facility

             04:14                        FORT WORTH, TX                    Departed FedEx location

            W d      d   13/11/2019
https://www.fedex.com/apps/fedextrack/index.html?tracknumbers=776968303480&cntry_code=sx                                                                                 1/2
12/3/2019                                                                  Track your package or shipment with FedEx Tracking
              Wednesday , 13/11/2019
                   Case 3:19-mc-00092-X Document 4-3 Filed 12/06/19                                                          Page 3 of 3 PageID 299
                23:19                          FORT WORTH, TX                   Arrived at FedEx location

                22:40                          IRVING, TX                       Left FedEx origin facility

                19:16                          IRVING, TX                       Picked up

              Tuesday , 12/11/2019

                18:59                                                           Shipment information sent to FedEx




                                                                                                                                                               Search


     Company Information                    Customer Support                                                         Follow FedEx                       Sint Maarten - English
     About FedEx                            Write to FedEx
     Service Guide
     International Holiday Schedule


     This site is protected by copyright and trademark laws under US and                                                               Global Home | fedex.com Terms of Use
     international law. All rights reserved.© FedEx 1995-2019




https://www.fedex.com/apps/fedextrack/index.html?tracknumbers=776968303480&cntry_code=sx                                                                                         2/2
